PELLEGRINI, Judge,
concurring.
I concur in the result reached by the majority, but write separately because I do not believe that it is proper to inquire whether anyone other than Joyce Beer had “apparent authority” to receive restricted delivery mail on behalf of Perma Coal-Sales, Inc.
Section 602(e)(1) of the Tax Law mandates that a property owner be provided with notice that is mailed “Restricted Delivery.” Restricted Delivery is defined exclusively by the provisions of the United States Postal Service Domestic Mail Manual (DMM), which carry the force of federal regulations. 39 C.F.R. §§ 111.1-111.5 (1988); Frank Mastolini & Sons v. United States Postal Service, 546 F.Supp. 415 (S.D.N.Y.1982). Pursuant to DMM §§ 911.43, 933.1 and 933.41, Restricted Delivery is available solely to specifically named individuals or those agents authorized in writing via a Postal Form 3849 to receive delivery. Polarine v. Tax Claim Bureau of *332the County of Chester, 125 Pa.Commonwealth Ct. 622, 557 A.2d 1175 (1989). Accordingly, the only proper inquiry is whether the notice received was done so by a party explicitly authorized by the postal service to do so. As there is no evidence in the record that the notice was received by any individual authorized to accept Restricted Delivery mailings as required by postal regulations, the sale must be set aside for failure to comply with the notice provisions of the Tax Law.